Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered November 5, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. This appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress his statements to the police.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that his initial inculpatory statements to the police should have been suppressed as the result of a custodial interrogation which was conducted without the benefit of Miranda warnings. The record establishes that the defendant was not in custody at the time of the initial questioning. The defendant was free to leave prior to inculpating himself, his freedom of movement was not restricted, the atmosphere was not coercive, and at no time during the questioning was the defendant subjected to displays of official force or power (see, People v Hicks, 68 NY2d 234; People v Nolcox, 190 AD2d 824). Therefore, the requirement that Miranda warnings be given was not triggered at that time.
*744We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.